A second trial resulted in a verdict totaling $1,594,229 plus
                prejudgment and post-judgment interest. Coe filed a motion to alter or
                amend the judgment, arguing that the district court had miscalculated
                prejudgment interest. The district court denied both motions. Centeno-
                Alvarez moved for an award of attorney fees, based upon the offer of
                judgment that Coe rejected. The district court granted the motion, but
                reduced the amount of attorney fees from the $1,440,102 requested to
                $210,000. Coe now presents this appeal.
                              At issue is whether the district court abused its discretion by
                awarding Centeno-Alvarez attorney fees and whether the district court
                erred by awarding prejudgment interest on appellant's award of future
                damages.' This court reviews a district court's decisions regarding
                attorney fees and prejudgment interest for an abuse of discretion.      MC.
                Multi-Family Dev. v. Crestdale Assocs., 124 Nev. 901, 916, 193 P.3d 536,
                546 (2008).
                The district court erred in its award of attorney fees
                              Coe argues that all of the factors that a district court must
                apply in awarding attorney fees under Beattie v. Thomas, 99 Nev. 579, 668
P.2d 268 (1983), weigh against an award of attorney fees and the award
                should be reversed.




                      "Coe also asserts that Centeno-Alvarez's counsel committed
                prejudicial misconduct warranting either a new trial or reversal on appeal
                by making inflammatory and disparaging remarks against respondent and
                his counsel, making Golden Rule arguments, expressing personal opinion,
                and engaging in jury nullification. We have found each of these claims to
                be without merit.



SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A
                            This court can only overturn an order of attorney fees if the
                district court's exercise of discretion in evaluating the Beattie factors is
                arbitrary or capricious.   Uniroyal Goodrich Tire v. Mercer, 111 Nev. 318,
                324, 890 P.2d 785, 789 (1995), superseded by statute on other grounds as
                stated in RTTC Commn'ns, LLC v. Saratoga Flier, Inc., 121 Nev. 34, 41-
                42, 110 P.3d 24, 29 (2005). In exercising its discretion in awarding
                attorney fees and costs, a district court must evaluate "(1) whether the
                plaintiffs claim was brought in good faith; (2) whether the defendants'
                offer of judgment was reasonable and in good faith in both its timing and
                amount; (3) whether the plaintiffs decision to reject the offer and proceed
                to trial was grossly unreasonable or in bad faith; and (4) whether the fees
                sought by the offeror are reasonable and justified in amount."   Beattie, 99
                Nev. at 588-89, 668 P.2d at 274. However, in Yamaha Motor Co. v.
                Arnault, this court concluded that a district court must consider Beattie
                factors in a different way when the plaintiff, rather than the defendant,
                has given the offer of judgment. 114 Nev. 233, 252, 955 P.2d 661, 673
                (1998). In such cases, instead of determining whether the plaintiffs claim
                was brought in good faith, the district court should evaluate whether the
                defendant's defenses were litigated in good faith.   Id. The Yamaha court
                also held that no single Beattie factor is determinative and that the
                district court has broad discretion in awarding attorney fees so long as all
                factors are considered in a non-arbitrary manner.      Id. at 251 n.16, 955
                P.2d at 672 n.16.
                            Here, the Beattie analysis was improperly conducted contrary
                to Yamaha because the district court evaluated whether the plaintiffs
                claims were brought in good faith, not whether the defendant defended in
                good faith. Therefore, the district court abused its discretion in its

SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A
                consideration of the first Beattie factor. However, because no single factor
                is determinative, this court must also look to the district court's
                consideration of the other factors.
                            In considering the second factor, the court found that the
                plaintiffs offer of judgment was in good faith and was reasonable in
                timing and amount because he already had accumulated $220,000 in
                medical bills and his doctors correlated his injuries with the accident.
                This portion of the analysis does not appear arbitrary.
                            As to the third Beattie factor, however, the district court
                stated in its order that the "defendant's rejection of the offer of judgment
                was grossly unreasonable" based upon the fact that "plaintiffs medical
                bills were over $220,000.00 at the time the offer of judgment was served,"
                that his medical records indicated that he required further extensive
                medical treatment, and that "defendant had stipulated to liability."
                However, at a hearing on December 15, 2010, the district court stated that
                defendant's rejection of the offer "was a completely reasonable position to
                take by any stretch." Based on the statement of the district court and the
                fact that the offer of judgment was more than six times the amount of
                plaintiffs medical bills at the time of the offer, we conclude that the
                district court's contradictory determination that defendant's rejection was
                grossly unreasonable was an abuse of discretion.
                            Regarding the fourth Beattie factor, the reasonableness of the
                attorney fees, the district court considered each of the Brunzell factors and
                awarded an attorney fee equivalent to $100 per each attorney hour.       See
                Brunzell v. Golden Gate Nat'l Bank, 85 Nev. 345, 349, 455 P.2d 31, 33
                (1969). We conclude that the district court did not abuse its discretion in
                analyzing the fourth Beattie factor.

SUPREME COURT
        OF
     NEVADA
                                                            4
(0) 1947A


                                           3*ZWSIEWZZItalklUINini-tMdE
                                Considering all four Beattie factors together, the district court
                 abused its discretion in its consideration of two of the factors. Accordingly,
                 we vacate the award of attorney fees and remand this matter to the
                 district court for reconsideration of the Beattie factors in accordance with
                 this order.
                 The district court did not err in awarding prejudgment interest
                                Coe argues that the district court's decision to award
                 prejudgment interest on the award of future damages was an abuse of
                 discretion. NRS 17.115 allows the court to give the prevailing party
                 interest on the judgment from the time of the offer to the time of entry of
                 the judgment. NRS 17.115(4)(d)(2). In Uniroyal, this court clarified that
                 NRS 17.115 does not distinguish between past and future damages in the
                 judgment, so any interest awarded on the judgment applies to all of the
                 judgment, including both past and future damages awarded. 111 Nev. at
                 324, 890 P.2d at 789-90. Further, this court in Uniroyal stated that the
                 purpose of awarding prejudgment interest on future damages is to
                 "   provide[ ] a financial incentive for early settlement of litigation," and
                 therefore the type of damages are immaterial to the purpose of the statute.
                 Id. Here, the district court's award of prejudgment future damages falls
                 within the scope of NRS 17.115 as contemplated in Uniroyal. Therefore,
                 the district court did not err by awarding prejudgment interest on both
                 past and future damages. Based on the foregoing, we




SUPREME COURT
      OF
    NEVADA
                                                          5
(0) 1947A 74**
                              ORDER the judgment of the district court AFFIRMED IN
                  PART AND VACATED IN PART AND REMAND this matter to the
                  district court for proceedings consistent with this order.




                                                      Gibbons




                                                                               J.
                                                      Saitta




                  cc: The Honorable James M. Bixler, District Judge
                        Leonard I. Gang, Settlement Judge
                        Ranalli & Zaniel, LLC/Henderson
                        Lemons, Grundy & Eisenberg
                        Ganz & Hauf
                        Vannah & Vannah
                        Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                         6
(0) 1947A     •